Citation Nr: 1101423	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-29 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES
1.  Entitlement to service connection for a back disorder.
2.  Entitlement to service connection for a left leg disorder. 
3.  Entitlement to service connection for left foot disorder.
4.  Entitlement to service connection for residuals of a head 
injury (claimed as headaches).
5.  Entitlement to service connection for a sleep disorder.
6.  Entitlement to service connection for a right shoulder 
disorder.
7.  Entitlement to service connection for hearing loss.
8.  Entitlement to service connection for a stomach disorder.
9.  Entitlement to service connection for a right 5th finger 
disorder.
10.  Entitlement to service connection for a left thumb and hand 
disorder.
11.  Entitlement to service connection for a left eye disorder.
12.  Entitlement to service connection for a right hand disorder.
13.  Entitlement to a permanent and total disability evaluation 
for pension purposes.

REPRESENTATION
Appellant represented by:  Vietnam Veterans of America

WITNESS AT HEARINGS ON APPEAL
Appellant and E. J.

ATTORNEY FOR THE BOARD
J. Henriquez, Counsel

INTRODUCTION
The Veteran had active service from March 1978 to June 1995.
This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The case 
subsequently was transferred to the RO in Roanoke, Virginia and 
that office forwarded the appeal to the Board.
In July 2010 the Veteran testified at a Central Office hearing.  
At the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration.
The issues of entitlement to service connection for stomach, 
sleep, right shoulder, right fifth finger, left thumb, left hand, 
left eye, back, left leg and left foot disorders; residuals of a 
head injury; and hearing loss are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDING OF FACT
In July 2010, the Veteran withdrew his appeal of the claims of 
entitlement to service connection for a right hand disorder and 
entitlement to a permanent and total disability evaluation for 
pension purposes.

CONCLUSIONS OF LAW
1.  The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim of entitlement to service connection 
for a right hand disorder have been met. 38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).
2.  The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim of entitlement to a permanent and 
total disability evaluation for pension purposes have been met.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202, 20.204.

REASONS AND BASES FOR FINDING AND CONCLUSIONS
In September 2008, the Veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
September 2008 statement of the case.  This, inter alia, 
perfected his appeal as to his claims of entitlement to service 
connection for a right hand disorder and a permanent and total 
disability evaluation for pension purposes.  At a July 2010 
hearing before the Board, the Veteran testified that he wished to 
withdraw his appeal as to these two issues.
A substantive appeal may be withdrawn on the record at a hearing 
by the veteran at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).
As the Veteran withdrew his appeal as to the issues of 
entitlement to service connection for a right hand disorder and 
entitlement to a permanent and total disability evaluation for 
pension purposes, there remain no allegations of error of fact or 
law for appellate consideration.  The Board therefore has no 
jurisdiction to review these issues.

ORDER
The appeals to the denial of entitlement to service connection 
for a right hand disorder, and entitlement to a permanent and 
total disability evaluation for pension purposes, are dismissed.

REMAND
The Board finds that additional development is needed before it 
can adjudicate the Veteran's claims of entitlement to service 
connection for sleep, right fifth finger, left thumb, hand, left 
eye, right shoulder, stomach, back, left leg, and left foot 
disorders; residuals of a head injury; and a hearing loss.
At the outset, the Veteran testified at the July 2010 Board 
hearing that he has received medical treatment at Walter Reed 
Medical Center since his discharge from service in 1995.  Hence, 
further development is required to secure those records.  38 
C.F.R. § 3.159 (2010).
Unfortunately, many of the Veteran's service treatment records 
are not available and presumably are lost.  Among the few 
available records are a June 1993 treatment report from Andrews 
Air Force Base; and his January 1995 report of medical history 
and discharge examination report.  In June 1993, the Veteran was 
diagnosed with a right shoulder strain after lifting boxes.  At 
that time, it was noted that the Veteran's past medical history 
was positive for a prior right shoulder injury.  
In the January 1995 report of medical history the Veteran 
reported a history of swollen or painful joints, frequent or 
severe headaches, a history of a head injury, frequent 
indigestion and recurrent back pain.  On examination in January 
1995, the back was clinically normal; however, the examiner noted 
mechanical low back pain which was stable with nonsteroidal anti-
inflammatory drugs.
In cases such as this when service records are unavailable due to 
no fault of the claimant VA has a "heightened duty" to assist in 
the development of the case.  See McCormick v. Gober, 14 Vet. 
App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).
Back Disorder 
The Veteran contends that he injured his back when he was pushed 
off a van while stationed in Korea in 1995.  He also reports an 
incident involving a generator door which hit his head and 
injured his back.  The Veteran's service personnel records 
reflect that he completed parachute training.  As noted above, 
the available service treatment records document complaints of 
low back pain.  
Following a VA examination in February 2007, the Veteran was 
diagnosed with lumbar degenerative joint disease and 
retrolisthesis.  An MRI revealed bulging disc with nerve root 
compression.  The examiner, however, failed to address the 
medical relationship, if any, between any current low back 
disorder and military service.  
Headaches, and Left Leg and Foot Disorders
The Veteran contends that he suffers from headaches, and that he 
injured his left lower extremity when a generator door fell on 
his head.  He reports that following the incident he was 
medevaced, that he required stitches, and that he was treated for 
a concussion.  As noted, on report of medical history completed 
upon discharge, the Veteran reported having frequent or severe 
headaches, and a history of a head injury.  
Post service treatment records document complaints of headaches.  
At a February 2007 VA examination he reported having radiating 
pain from his back to his left leg and numbness and tingling 
extending to the left toe.  He also reported developing numbness 
in the great and second toes in 1993 that was associated with 
occasional metatarsophalangeal pain.  The examiner diagnosed 
peripheral neuropathy of unclear etiology, and headaches.  The 
examiner did not, however, specifically address the etiology of 
the diagnosed headaches, or whether peripheral neuropathy was 
related to his active service, to include the reported generator 
incident.  Furthermore, although the examiner noted that the 
Veteran's low back disorder was manifested by nerve root 
compression, the examiner did not indicate whether nerve root 
compression accounted for any of the Veteran's left lower 
extremity symptoms.   Hence, further development is required. 

Sleep Disorder
The Veteran contends that he currently suffers from a sleep 
disorder which had its onset during his military service.  He has 
submitted lay statements from former service members who have 
stated that his loud snoring during service that disrupted others 
from sleeping.  A February 1996 treatment record from Malcolm 
Grow U.S. Air Force Medical Center shows that the Veteran 
suffered a fainting spell in his car while waiting at a traffic 
light.  The assessment included rule out sleep apnea.  
An October 2006 VA outpatient treatment report indicates that the 
Veteran reported a history of insomnia for many years that was 
"triggered by circadian factors in (the) military perpetuated by 
depression then (sic) habits."  
The Veteran testified at the July 2010 Board hearing that he has 
been diagnosed with sleep apnea and that he currently uses a 
continuous airway pressure (CPAP) machine.  The Veteran has not 
been afforded a VA examination to address the etiology of any 
sleep disorder.  Hence, further development is required.  
Right Shoulder Disorder
A June 2010 medical report from Eisenhower Army Medical Center 
shows minimal degenerative change at the right acromioclavicular 
joint.  The Veteran contends that a right shoulder disorder is 
the result of an in-service injury to that joint during a 1987 
parachute jump at Fort Bragg.  He stated that he hit his shoulder 
when he hit the ground.  As noted previously, the Veteran's 
service records reflect his award of the parachutist badge.  
As noted above, a treatment report documents that in June 1993, 
the Veteran was diagnosed with right shoulder strain after 
lifting boxes. It was noted that his past medical history was 
positive for a prior right shoulder injury.  The Board also notes 
that at separation the Veteran indicated that he had swollen or 
painful joints.  The Veteran has not been afforded a VA 
examination in conjunction with his right shoulder claim.  Hence, 
further development is required.  38 C.F.R. § 3.159 (2010). 
Hearing Loss
The Veteran testified at the July 2010 hearing that he suffers 
from a current hearing disability.  He believes that he was 
exposed to noise exposure during service from his time spent 
around generators.  Furthermore, the appellant's January 1995 
discharge examination reveals that the Veteran had right ear 
hearing loss as defined by 38 C.F.R. § 3.385 (2010).  The Veteran 
has not been afforded a VA audiology examination to determine the 
nature and etiology of any current hearing loss disability.  
Hence, further development is required.  38 C.F.R. § 3.159.
Stomach Disorder
The Veteran testified at an April 2009 RO hearing and the July 
2010 Board hearing that during service he sought treatment on 
several occasions for stomach related complaints.  He reported 
that he was given pills for a nervous stomach and that he has 
suffered with a nervous stomach condition on and off since 
service.  Given that the appellant is competent to state that he 
had stomach complaints while on active duty, further development 
is required.  
Left Eye Disorder
The Veteran contends that a current left eye disorder, manifested 
primarily by itchiness, was incurred during active service.  He 
testified at the RO and Board hearings that in 1991 he underwent 
surgery of the left eye due to a fungus or bacteria.  He reported 
being at Walter Reed Army Medical Center sometime in 2008 and 
that the scar tissue was observable.  A June 2008 treatment 
report from the Eisenhower Army Medical Center reveals a 
diagnosis of corneal scar, left eye.   In light of the foregoing, 
the Board finds further development to be in order.
Right Fifth Finger, Left Thumb and Left Hand
The Veteran testified at the RO and Board hearings that that 
while he was stationed in Korea, he injured his right finger 
while setting up an antenna.  He reported that his right little 
finger collapsed, bent and that required splinting.  He testified 
that it took five months before he could use the finger again, 
and that he currently experienced occasional numbness and 
throbbing in the finger as a result.  
With regard to the left thumb and left hand, the Veteran 
testified that while he was stationed in Fort Bragg, in 1983, he 
cut his thumb on broken glass and needed stitches.  He testified 
that he currently experienced left thumb and hand numbness which 
he believed was related to the reported in-service injury. 
As noted above, on report of medical history completed upon 
discharge, the Veteran indicated that he had swollen or painful 
joints.  Furthermore, a February 2010 report from Eisenhower Army 
Medical Center reveals that the Veteran complained of joint pain 
in his fingers.    
VA has a duty to provide a medical examination and opinion when 
the evidence reflects an in-service event, a current disability 
and an indication that the current disability may be associated 
with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Based on the evidence of record, the Board finds that VA 
medical examinations are necessary to clarify the nature and 
etiology of the Veteran's claimed disorders.
Accordingly, the case is REMANDED for the following action:
1.  The RO is to request all treatment 
records from Walter Reed Army Hospital 
pertaining to the disabilities on appeal for 
the period since 1995.  All records obtained 
or any responses received should be 
associated with the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond. 

2.  Thereafter, the RO should schedule the 
Veteran for a VA joints examination.  The 
claims folder, including the available 
service treatment records, is to be made 
available to the examiner for review in 
conjunction with the examination.  Based on a 
review of the claims folder and the results 
of the examination, the examiner must state 
whether the Veteran has a current back, left 
leg, left foot, right shoulder, right fifth 
finger, left thumb and hand disorder.  The 
examiner must also opine whether it is at 
least as likely as not (i.e., is there at 
least a 50/50 chance) that current 
disabilities of the back, left leg, left 
foot, right shoulder, right fifth finger, 
left thumb and hand were incurred during the 
Veteran's service.  The examining physician 
should provide detailed reasons for all 
rendered opinions.
In preparing the opinion the examining 
physician must note the following terms:
*	"It is due to" means 100 percent assurance 
of relationship. 
*	"It is at least as likely as not" means 50 
percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation 
of any diagnosed back disorder, left leg 
disorder, left foot disorder, right shoulder 
disorder, right fifth finger disorder and 
left thumb and left hand disorder, is 
unknowable.
VA examiner should append a copy of their 
curriculum vitae to the examination report.
3.  The RO is to schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of his claimed residuals 
of a head injury, sleep disorder and stomach 
disorder.  The claims folder, including the 
available service treatment records, is to be 
made available to the examiner for review in 
conjunction with the examination.  Based on a 
review of the claims folder and the results 
of the examination, the examiner must state 
whether the Veteran has current residuals of 
a head injury, a sleep disorder and/or a 
stomach disorder.  The examiner must also 
opine whether it is at least as likely as not 
(i.e., is there at least a 50/50 chance) that 
current residuals of a head injury, a sleep 
disorder and a stomach disorder were incurred 
during the Veteran's service.  The examining 
physician should provide detailed reasons for 
all rendered opinions.
In preparing the opinion the examining 
physician must note the following terms:
*	"It is due to" means 100 percent assurance 
of relationship. 
*	"It is at least as likely as not" means 50 
percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation 
of any diagnosed residuals of a head injury, 
a sleep disorder and a stomach disorder are 
unknowable.
VA examiner should append a copy of their 
curriculum vitae to the examination report.
4.  The RO is to schedule the Veteran for a 
VA audiology examination to determine the 
nature and etiology of his claimed hearing 
loss.  All necessary diagnostic tests should 
be conducted.  The claims file should be 
available for review.  If the Veteran meets 
VA's criteria for a hearing loss disability, 
the examiner must opine whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that such hearing loss is 
related to active military service or events 
therein, to include noise exposure.
In preparing the opinion the examiner must 
note the following terms:
*	"It is due to" means 100 percent assurance 
of relationship. 
*	"It is at least as likely as not" means 50 
percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the causation of any 
diagnosed hearing loss is unknowable.
VA examiner must append a copy of their 
curriculum vitae to the examination report.

5.  The RO is to schedule the Veteran for a 
VA eye examination to determine the nature 
and etiology of any left eye disorder.  The 
claims folder, including the available 
service treatment records, is to be made 
available to the examiner for review in 
conjunction with the examination.  Based on a 
review of the claims folder and the results 
of the examination, the examiner must state 
whether the Veteran has a current left eye 
disorder.  The examiner must opine whether it 
is at least as likely as not (i.e., is there 
at least a 50/50 chance) that a current left 
eye disorder was incurred during the 
Veteran's service.  The examining physician 
should provide detailed reasons for all 
rendered opinions.
In preparing the opinion the examining 
physician must note the following terms:
*	"It is due to" means 100 percent assurance 
of relationship. 
*	"It is at least as likely as not" means 50 
percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation 
of any diagnosed left eye disorder is 
unknowable.
VA examiner must append a copy of their 
curriculum vitae to the examination report.

6.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims. The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims. 38 C.F.R. §§ 3.158, 3.655 (2009). 

7.  Upon completion of the above and any 
additional development deemed appropriate the 
RO must readjudicate all issues presented.  
All applicable laws and regulations should be 
considered.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative must be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


